--------------------------------------------------------------------------------

LAB FACILITIES AND SERVICE AGREEMENT

THIS AGREEMENT is dated for reference as of the 18th day of February, 2010 (the
“Effective Date”).

BETWEEN:

> > > > NATAC BIOTECH, S.L., a Spanish corporation having an address at Calle
> > > > Ana de Austria, 28660 Boadilla del Monte, Madrid, Spain
> > > > 
> > > > (hereinafter called "Natac")

OF THE FIRST PART

AND:

> > > > CALECO PHARMA CORP., a Nevada corporation having an address at Suite 410
> > > > – 103 East Holly Street, National Bank Building, Bellingham, WA 98225.
> > > > 
> > > > (hereinafter called "Caleco")

OF THE SECOND PART

WHEREAS:

A.         Natac, through its subsidiary Natac Research S.L., has entered into a
formal relationship with the Universidad Autónoma de Madrid (the “University”)
in order to carry out its research and development of health related products
and to have access to a laboratory facility located at the University (the
“Laboratory Facility”);

B.         Natac wishes to provide Caleco with research, development and
marketing services for pharmaceutical and health related products developed by,
licensed to or otherwise acquired by Caleco, and grant Caleco the right to
access the Laboratory Facility for customer visits and marketing purposes,
provided that there is no interruption in the normal course of business at the
Laboratory Facility; and

C.         Caleco wishes to retain Natac for the services and access to the
Laboratory Facility on the terms and conditions set out in this Agreement.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the foregoing
and of the sum of $10.00 paid by Caleco to Natac, the receipt of which is hereby
acknowledged, the parties hereto agree each with the other as follows:

1.         INTERPRETATION

In this Agreement, the following words and phrases shall have the following
meanings:

“Laboratory Facility” means the laboratory facility set out in Schedule B of
this Agreement.

“Services” means those services set out in Schedule A of this Agreement.

“Term” has the meaning set forth in section 5.1 of this Agreement.

“University” means the Universidad Autónoma de Madrid.

--------------------------------------------------------------------------------

2.         PROCUREMENT OF SERVICES AND RENUMERATION

2.1.       During the Term of this Agreement, Natac shall provide Caleco with
the Services and access to the Laboratory Facility.

2.2.       In consideration of the Services and the Laboratory Facilities,
Caleco shall pay Natac the following fees:

  (a)

20,000 Euros (which amount has been paid on February 10, 2010);

          (b)

issuance of a promissory note in the amount of 130,000 Euros payable on or
before March 19, 2010 (the “Closing Date”) (which promissory note has been
issued on February 10, 2010);

          (c)

100,000 Euros on or before March 31, 2010, June 30, 2010, September 30, 2010 and
December 31, 2010; and

          (d)

125,000 Euros on or before:

          (i)

March 31, 2011, June 30, 2011, September 30, 2011 and December 31, 2011; and

          (ii)

March 31, 2012, June 30, 2012, September 30, 2012 and December 31, 2012.

2.3.       In providing the Services to Caleco and during the Term of the
Agreement, Natac shall provide Caleco with:

  (a)

the consulting services of Jose Carlos Quintela for up to 40 hours per month;

        (b)

the consulting services of Antonio Delgado Romero for up to 40 hours per month;

        (c)

the annual consulting services of either two junior consultants or one senior
consultant; and

        (d)

laboratory consumables up to 60,000 Euros per annum. The fees for the laboratory
services are to be mutually agreed upon by the parties on a case-by- case basis.

                If any of the above services exceed the amounts set out above,
Caleco shall pay Natac within thirty days of such additional service being
provided to Caleco. Natac shall not be entitled to be paid for any additional
services that were not pre-approved by Caleco and the prices will be determined
on a case-bay-case basis.

2.4.         Caleco shall reimburse Natac for all pre-approved expenses incurred
by Natac within thirty days of receiving written documentation setting out the
expense incurred by Natac. In particular, travel expenses incurred in connection
with Natac’s Services will be reimbursed by Caleco and the parties hereby
acknowledge that plane tickets will always be in economy class, or its
equivalent, except for intercontinental travel by Antonio Delgado Romero and
Jose Carlos Quintela which will be business class, or its equivalent, Natac
shall not be entitled to be reimbursed by Caleco for any expenses that were not
pre-approved by Caleco.

2.5.         Notwithstanding the above, the parties hereby agree that the
Services and the access to the Laboratory Facility shall not apply to the
research and development of probiotics. The parties acknowledge that the
research and development of probiotics is to be governed by a separate
agreement.

--------------------------------------------------------------------------------

3.         COVENANTS, REPRESENTATIONS AND WARRANTIES

3.1.       Natac covenants, represents and warrants to the Caleco that:

  (a)

Natac is a corporation that is duly formed, organized, validly existing and in
good standing under the laws of Spain;

        (b)

the execution and delivery of this Agreement by Natac has been duly authorized.
The person executing this Agreement on behalf of the Natac has full and proper
authorization to execute same, and this Agreement is the valid and binding
agreement of Natac and is enforceable against Natac in accordance with its
terms;

        (c)

the Services shall be performed and completed in a good and workmanlike manner;

        (d)

Natac and Natac’s employees and/or consultants assigned to perform the Services,
have the requisite expertise and all rights, licenses, permits and consents
necessary to perform the Services and that Natac and Natac’s employees and/or
consultants are fully qualified and equipped to perform the Services;

        (e)

Natac has a right to access the Laboratory Facility pursuant to the terms of an
agreement dated January 27, 2010 between Natac Research S.L. and the University;

        (f)

the description of the Laboratory Facility is as set out in Schedule B to this
Agreement; and

        (g)

all necessary consents, approvals, authorizations of all government authorities
and other persons or entitles required to be obtained by such party in
connection with the Agreement have been obtained.

3.2.       Caleco covenants, represents and warrants to the Natac that:

  (a)

Caleco is a corporation that is duly formed, organized, validly existing and in
good standing under the laws of its jurisdiction of formation; and

        (b)

the execution and delivery of this Agreement by Caleco has been duly authorized.
The person executing this Agreement on behalf of the Caleco has full and proper
authorization to execute same, and this Agreement is the valid and binding
agreement of Caleco and is enforceable against Caleco in accordance with its
terms.

4.         CONDITIONS OF CLOSING

4.1       All obligations of the parties under this Agreement are subject to the
fulfilment, at or prior to the Closing Date, of the following conditions:

  (a)

The respective representations and warranties contained in this Agreement or
other document delivered to any of the parties pursuant hereto shall be
substantially true and correct as of the date hereof and as of the Closing Date
with the same force and effect as though such representations and warranties had
been made on and as of such date, regardless of the date as of which the
information in this Agreement is given;


--------------------------------------------------------------------------------


  (b)

Caleco and Natac shall complete the closing of a research and licensing
agreement pursuant to which Caleco will acquire an exclusive license in North
and South America to certain probiotic strains from breast milk, and developed
for: (i) prevention or treatment of human mastitis; (ii) use as infant formula;
(iii) treatment of human gastrointestinal disease; (iv) human immune stimulant
activity; (v) animal nutritional improvements; and (vi) prevention or treatment
of pig mastitis; and

        (c)

Caleco and Natac shall complete the closing of an exclusive licensing agreement
pursuant to which Caleco will acquire an exclusive license in North and South
America to certain products, including, CRVO, AOF, AH-FLO, JHF, HGF and NB- VAL
40.

5.         TERM AND TERMINATION

5.1       The term of this Agreement shall commence on March 19, 2010 (the
“Closing Date”) and continue until March 31, 2013 (the “Term”).

5.2       This Agreement may be terminated by either party in the event of a
material breach of this Agreement by the other party, including, but not limited
to, Caleco’s failure to pay Natac the amounts due under this Agreement, or
Natac’s failure to provide the Services or access to the Laboratory Facility to
Caleco. Upon written notice of a breach, each party will have thirty (30) days
upon receipt of written notice to cure the breach.

6.         INDEPENDENT CONTRACTORS

6.1       Natac and its directors, officers, employees and any other persons
providing the Services under this Agreement are at all times independent
contractors with respect to Caleco. Persons provided by Natac to perform the
Services shall not be deemed employees of Caleco. Neither this Agreement nor the
Services to be rendered hereunder shall for any purpose whatsoever or in any way
or manner create any employer-employee relationship with Natac, its directors,
officers, employees or any persons providing the Services under this Agreement.

7.         CONFIDENTIALITY

7.1       During the performance of the Services contemplated by this Agreement,
each party may learn confidential, proprietary, and/or trade secretary
information of the other party (the “Confidential Information”). The party
disclosing the Confidential Information shall be referred to as the “Disclosing
Party” and the party receiving the Confidential Information shall be referred to
as the “Receiving Party”.

7.2       Confidential Information means any information, unknown to the general
public, which is disclosed or created by the Disclosing Party to the Receiving
Party under this Agreement. Confidential Information, includes without
limitation, the terms set forth in this Agreement, technical, trade secret,
commercial and financial information about either party’s: (i) research or
development; (ii) marketing plans or techniques, contracts, vendors or
customers; (iii) organization of operations; (iv) business development plans
(ie. licensing, supply, acquisitions, divestitures or combined marketing); (v)
products, processes, methodologies, licenses, trademarks, patents, other types
of intellectual property or any other contractual rights or interests (including
without limitation processes, procedures and business practices involving trade
secrets or special know-how). The Receiving Party shall not use or disclose the
Confidential Information from the Disclosing Party for any purpose other than in
furtherance of the Services and as specifically allowed by this Agreement.

--------------------------------------------------------------------------------

7.3       Upon the expiration or termination of this Agreement, the Receiving
Party shall return to the Disclosing Party all tangible forms of Confidential
Information, including any and all copies and/or derivatives of Confidential
Information made by either party or their employees as well as any writings,
drawings, specifications, manuals or other printed or electronically stored
material based on or derived from the Confidential Information, except that the
Receiving Party may retain one copy for monitoring obligations hereunder. Any
material or media not subject to return must be destroyed. The Receiving Party
shall not disclose to third parties any of the Confidential Information or any
reports, recommendations, conclusions or other results of work under this
Agreement without the prior consent of an officer of the Disclosing Party.

7.4       The obligations of confidentiality and non-use set forth herein shall
not apply to the following: (i) the Confidential Information at or after such
time that it is or becomes publicly available through no fault of the Receiving
Party; (ii) the Confidential Information that is already independently known to
the Receiving Party as shown by prior written records; (iii) the Confidential
Information at or after such time that it is disclosed to the Receiving Party by
a third party with the legal right to do so; (iv) the Confidential Information
is required to be disclosed with the Securities and Exchange Commission pursuant
to the Securities Exchange Act of 1934; or (v) the Confidential Information is
required to be disclosed pursuant to judicial process, court order or
administrative request, provided that the Receiving Party shall so notify the
Disclosing Party sufficiently prior to disclosing such Confidential Information
as to permit the Disclosing Party to seek a protective order.

8.         ASSIGNMENT

8.1       Caleco shall not assign its rights and obligations under this
Agreement without Natac’s prior written consent. Any refusal by Natac of an
assignment will not be considered unreasonable if the transaction that is the
subject of the refusal is in accordance with internationally accepted standards
for providing the Services and the Laboratory Facility.

8.2       Natac shall not assign its rights and obligations under this Agreement
without Caleco’s prior written consent. Any refusal by Caleco of an assignment
will not be considered unreasonable if the transaction that is the subject of
the refusal is in accordance with internationally accepted standards for
providing the Services and the Laboratory Facility.

8.3       The assigning party shall provide the other party with prompt written
notice of any such assignment. Any permitted assignee shall assume all
obligations of its assignor under this Agreement, and no permitted assignment
shall relieve the assignor from liability hereunder. Any attempted assignment in
contravention of the foregoing shall be void.

9.         INDEMNIFICATION

9.1       Natac shall indemnify and hold Caleco, its officers, directors, agents
and employees harmless from and defend them against any and all third party
liabilities, losses, proceedings, suits, actions, damages, claims or expenses of
any kind, including court costs and reasonable attorney’s fees which are caused
by: (i) any negligent or willful acts or omissions of Natac, its officers,
directors, agents or employees; and (ii) any material breach of this Agreement
by Natac, its officers, directors, agents or employees.

9.2       Caleco shall indemnify and hold Natac, its officers, directors, agents
and employees harmless from and defend them against any and all third party
liabilities, losses, proceedings, suits, actions, damages, claims or expenses of
any kind, including court costs and reasonable attorney’s fees which are caused
by: (i) any negligent or willful acts or omissions of Caleco, its officers,
directors, agents or employees; and (ii) any material breach of this Agreement
by Caleco, its officers, directors, agents or employees.

--------------------------------------------------------------------------------

9.3       In no event shall either party to this Agreement be liable to the
other (including its officers, directors, employees and/or agents) for any
indirect, special, incidental or consequential damages whatsoever, including,
without limitation, damages in the nature of lost profits or business
interruption, whether arising in contract (including fundamental breach), tort
(including negligence) or otherwise, even if the other party was advised of the
possibility of such damages, or whether such damages were foreseeable.

10.       USE OF NAME

10.1     Caleco shall not use the name of Natac, or any products or services
connected with Natac, the University or any of their consultants in any public
or private announcements without the prior written consent of Natac, except for
such disclosure that Caleco is required to file with the Securities and Exchange
Commission pursuant to the Securities Exchange Act of 1934.

11.       GENERAL PROVISIONS

11.1     Time shall be of the essence of this Agreement.

11.2     This Agreement contains the whole agreement between the parties hereto
in respect of the Agreement and there are no warranties, representations, terms,
conditions or collateral agreements expressed, implied or statutory, other than
as expressly set forth in this Agreement.

11.3     This Agreement shall enure to the benefit of and be binding upon the
parties hereto and their respective successors and permitted assigns.

11.4     Any notice to be given under this Agreement shall be duly and properly
given if made in writing and delivered or telecopied to the addressee at the
address as set out on page one of this Agreement. Any notice given as aforesaid
shall be deemed to have been given or made on, if delivered, the date on which
it was delivered or, if telecopied, on the next business day after it was
telecopied. Any party hereto may change its address for notice from time to time
by providing notice of such change to the other parties hereto in accordance
with the foregoing.

11.5     This Agreement shall be construed and enforced in accordance with, and
the rights of the parties shall be governed by, the laws of the State of Nevada.

11.6     Any dispute, controversy or claim arising out of or in connection with
this Agreement, or the breach, termination or invalidity thereof, the parties
renounce expressly to any other applicable jurisdiction, and submit to
arbitration of law before the International Chamber of Commerce of Paris. Any
matter presented for arbitration will be settled by arbitration proceedings
conducted by one arbitrator. The decision of the arbitrator as to any matter in
dispute under this Agreement will be binding and conclusive upon the parties.
The decision of the arbitrators will be rendered in writing and will include the
basis for the decision. Execution of the judgment upon any award rendered by the
arbitrator may be entered in any court having jurisdiction

- THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK -

--------------------------------------------------------------------------------

11.7     This Agreement may be executed in one or more counter-parts, each of
which so executed shall constitute an original and all of which together shall
constitute one and the same agreement.

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

NATAC BIOTECH S.L.

/s/ Jose Carlos Quintela
_______________________________
By Its Authorized Signatory


CALECO PHARMA CORP.

/s/ John Boschert
_______________________________
By Its Authorized Signatory

--------------------------------------------------------------------------------

Schedule A

Description of Services

A.

Commercial and Marketing Services


1.

Marketing advice on (i) launching new products and (ii) preparing presentations
to proposed and current customers.

    2.

Support and advice on strategic marketing for the both Caleco and Caleco’s
products.


B.

Technical Services


1.

Technical advice in the planning and execution of research projects of natural
products.

    2.

Advice and management on research projects.

    3.

Assistance in developing the (i) optimization of new extraction processes and
(ii) enrichment of extractive fractions with certain bioactive compounds.

    4.

Management and/or expertise in the scaling process of new products.

    5.

Development of new analytical methods for the standardization of natural
extracts in new active and/or quality markers.

    6.

Validation of analytical methods.

    7.

Management and/or advice on the design and implementation of preclinical and
clinical trials to demonstrate efficacy. The costs of these tests shall be
borned by Caleco.

    8.

Preparation of technical dossiers of natural products.

    9.

Preparation of expert reports of quality, safety and efficacy of products.

    10.

Regulatory support for the legal positioning of the products in Europe.

    11.

Support for public outreach projects in collaboration with Natac.

    12.

Technical advice, marketing and commercial development of Caleco’s strategic
plan.


--------------------------------------------------------------------------------

Schedule B

Description of Laboratory

The Laboratory Facilities consist of 1,200 square meters and contain the
following equipment and technologies:

-

Laboratory and pilot scale plants of supercritical fluid technology with pure
CO2 or modifiers.

    -

Pilot plant of overheated fluid extraction.

    -

Pilot plant for fractioning and purification of active compounds with
pharmaceutical and physiological activity.

    -

Reactors in sub and supercritical media.

    -

Pilot plant fractionation membranes (ultra filtration, reverse osmosis).

    -

Molecular distillation.

    -

Chemical and enzymatic reactors in lab and pilot scale.

    -

Chromatographic techniques.

    -

Mass spectrometry.

    -

P-2 laboratory.

    -

Molecular biology laboratory.


--------------------------------------------------------------------------------